ROY, C.
This is a suit for personal taxes in which judgment went for the plaintiff.
At the assessment of June 1, 1910, the defendant returned to the assessor an assessment list or “tax return” showing the following items:
Total Value
Class Articles , . Value by Classes
Fifth. Money on hand ..................$ 12,735.71
Sixth. Money deposited in bank or other safe place ................... 173,620.31 $185,356.02
Eighth. Aggregate statement of all solvent notes secured by mortgage or deed of trust ................ 93,597.34
Ninth. Aggregate statement of all solvent bonds, whether state, county, town, city, township, incorporated or unincorporated companies ....................... 51,100.00 144,697.34
Tenth. Title plant ...................... 350,000.00 350,000.00
Subject to state, school and city tax...... $680,060.00
On April 1, 1911, the following entry was made on the record of the board of equalization:
“On motion, the board proposed to increase the assessment of the following” — then enumerates a number of different names, among which is included “the Title Guaranty Trust Company, $680,060- proposed to increase to $2,50-0,000. ’ ’
The records of the board read in evidence show that Messrs. Rohan, Allen and Gottlieb appeared before the board in behalf of the defendant on April 5, 1911, and furnished to the board evidence on the question of defendant’s taxable property. On April 8, following, a committee representing defendant again appeared before the board. On April 15, 1911, the following entry was made in the records of the board:
“On motion, the board increased the personal assessment of the Title Guaranty Trrist Company from $680,060 to $861,000.”
*452No notice of the action of the board taken on April 15, 1911, was given to defendant.
The evidence before the board of equalization and on the trial showed that the item of $93,597.34 was the face value of the solvent notes held by the defendant, secured by real estate, and which had not been pledged for the payment of bonds. Such evidence also showed that the Lincoln Trust Company had owned notes secured on real estate to the amount of $549,385.56, which it had placed in the Union Trust Company of St. Louis as trustee to secure the payment of $500,000 of first mortgage gold bonds issued by the Lincoln Trust Company. The latter company by an agreement in writing conveyed to the defendant its equity in the notes so deposited with the Union Trust Company, in consideration of the payment by the defendant to the Lincoln Trust Company of the amount of $49,385.56, just the difference between the amount'of the notes and the amount of bonds they were deposited to secure. The board', after hearing the evidence, added to the total of the original assessment list as returned by the defendant the full amount of the hypothecated notes, making $680,060.00 +$549,385.56=$1,229,445.56. The board then estimated the total value at seventy per cent of the latter sum and fixed its total assessment in round numbers at $861,000, a net increase of $180,940' of the total assessment.
The total rate of taxation for all purposes is $2.22 on the $100 of valuation.

Equtty^n Hypothecated Notes‘

I. The Lincoln Trust Company acted under the provisions of the eighth clause of section 1124, Revised Statutes 1909, when it placed the $549,385.56 in notes in the Union Trust Company to secure the bonds issued by the Lincoln Trust Company. Appellant truly says that the bonds thus *453issued were not exempted by that or any other law from taxation. It further says that to tax both the bonds and the notes would be double, taxation. We think not. There is no law which enables a taxpayer to deduct the amount of his debts from the amount of his taxable property. When a taxpayer holds a solvent note and places it as collateral to secure a note made to another party by him, he is subject to taxation on the full value of such collateral note, because the law taxes his property ignoring his debts. The Lincoln Trust Company was taxable with the full value, of the pledged notes, it having no power to deduct the bonds which it had sold against those notes.
But the defendant does not stand in the shoes of the Lincoln Trust Company. The latter company did1 not sell to the defendant the entire interest in the notes. It sold only the equity in them, amounting to $49,385.56. As between all the parties concerned in the notes or bonds, the defendant owns only the equity in those notes, while $500,000 of their value must be applied to the payment of the bonds. S.o far as the facts appear, defendant did not buy the notes and assume to pay the bonds. It bought the equity, leaving the bonds to be taken care of, so far as personal obligation is concerned, by the Lincoln Trust Company, and so far as security is concerned by the lien on the notes. Did the defendant, by buying an interest (equity) in the notes valued at $49,385.56, become at once subject to assessment for $549,385.56? Surely, one who owns some small interest in a horse, a promissory note, a stock of goods, or other personal property, is not subject to taxation for its full value. He is to be taxed only on his interest in the property, whatever that interest may be.

*454
Records of st. Louis Equalization: Suit for Going Behind Board s Record.

*453II. The records of the board show merely an increase in the valuation of the property already as*454sessed. At least that is the effect of the entry. But the fact is that the hoard added to the list what it adjudged to be omitted property, and then reduced the total amount by thirty per cent. It is our duty to go beyond the surface of things a]Q(j ¿igCOVer what the real facts were. This is not a proceeding by certiorari, where the court must take the record of the board as conclusive, as in State ex rel. v. Baker, 170 Mo. l. c. 203.
In State ex rel. v. Cunningham, 153 Mo. 642, it was held that the board had no right to add other property to the list under the disguise- of “increased valuation.” In that case it was held that-the board had no power to add other property to the list. The law on that question has since been changed (State ex rel. v. Baker, 170 Mo. 383); but we still say that the board cannot add to the list under such disguise property which is not legally taxable against the defendant.
III. In State ex rel. v. Lesser, 237 Mo. 310, the taxpayer had in due form of law, been assessed with stock in a foreign corporation. In a suit against him to collect the tax, based on such assessment, this court held that such stock was not legally subject to assessment against him. In that case the property assessed against the taxpayer was owned by him, but not subject to assessment.
In this case the $500,000 in the notes was not owned by the defendant. Surely the court has the same power to furnish relief in this case as in the other.

Power to Add omitted Property.

IV. Section 3 of article 25 of the “Laws specially applicable to the city of St. Louis,” as it appears on page 2562, Revised Statutes 1899, pro-x ° vides that: “All laws requiring any officer of any county to perform any *455duty, service or trust, under the laws of this State, shall include all corresponding city officers named in the charter and scheme of separation for the government of the city and county of St. Louis.”
Many sections of those laws specially applicable to St. Louis have been published in the revisión of 1909 in various different subdivisions of that revision. Section 3 above referred to does not appear in that revision, so far as we have been able to discover, but it is still the law, because it has never been repealed. It appears .as section 408, on page 159' of Rombauer’s Revised Code of St. Louis.
Prior to 1903 neither the county boards of equalization under section 1104, Revised Statutes 1909, nor the board of equalization of St. Louis under section 24 of article 5 of the city charter, had power to add omitted property to the assessment. By the Act of 1903, now section 11407, the county board was given such power. Every reason which prompted the giving of such power to the county boards applies to the city board. In our opinion the section above referred to extends the application of the amendment to the city board of equalization, and gives it power to assess omitted property.

Notice to Property Owner.

V. Said section 11407 provides that when the board shall add any property to the books, it shall serve notice on the owner, stating the kind and class of property, and the value, and stating the time and place when the owner may be heard.
It must be conceded that the notice in this case did not state, that any property had been added to the books. -The language of the notice very clearly indicates that it was given in accordance with section 24 of article 5 of the charter above mentioned, which *456only contemplated an increase in the assessment of property already on the hooks.
Cooley on Taxation (3 Ed.), vol. l, p. 783, says: “Yet by appearing before the board he waives all objections to the absence or insufficiency of notice.” It was so held in State ex rel. v. Baker, 170 Mo. l. c. 390.

Records' No showing of class.

VI. The fact that the record of the board did not show the special class of property to which the omitted property was added does not x “ invalidate the action of the board. Had the record entry shown that the omitted property was added to the list of solvent notes secured by deeds of trust, it would not have made.the result in any way different, so far as the defendant is concerned. The form of the entry was merely an irregularity not affecting the rights of the defendant.
We pass no opinion on the process by which the board added the full amount of the notes which were placed as such security and tben fixed the assessment at seventy per cent of the total amount. We do find the fact to be that the interest of the defendant in the pledged notes, i. e., $49,385.56, was properly charged in the assessment against the defendant; and that said assessment as fixed by the board was valid to the extent of the original assessment increased by $49,385.56, amounting to $729,445.56. The rate of taxation being $2.22 on each $100' valuation, the principal of the tax legally due is $16,193.69'.
The judgment is reversed and the cause remanded with directions to enter judgment for the latter amount named as taxes, (and since by its appeal substantial relief has accrued to appellant,) with interest thereon at the -rate of six per cent per annum from the date of the judgment heretofore entered in this cause by the circuit court of the city of St. Louis, together with all costs of suit.
Williams, G., concurs.
*457PER CURIAM. — The foregoing opinion of Rot, C., is adopted as the opinion of the court.
Walker, P. J., and Brown, J., concur; Paris, J., concurs in result.